DETAILED ACTION
Claim Objections
Claims 1, 2, 4, 6, 14 and 16 are objected to because of the following informalities:  
In claim 1 (line 5) “at least” should be deleted.
In claim 1 (line 10) “the expansion” should recite --each expansion--.
In claim 1 (line 12) “arm is” should recite --arms are--.
In claim 1 (line 13) “an expansion bolt channel and opens the expansion arms to” should recite the expansion channel and opens the expansion arms in--,
In claim 1 (line 16) “arm is reset and separated from the inner wall of the slot, and the expansion arm” should recite --arms are reset and separated from inner walls of the slot, and the expansion arms--.
In claim 2 (line 1) “wherein the” should recite --wherein each--.
In claim 2 (line 2) “to inner” should recite --to the inner--.
In claim 2 (line 3) “side walls” should recite --the inner walls--.
In claim 4 (line 2) “at least one pair of” should be deleted.
In claim 6 (line 1) “the expansion” should recite --each expansion--.
In claim 14 (line 1) “wherein the” should recite --wherein each--.
In claim 16 (line 1) “wherein the” should recite --wherein each--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (lines 1-4) recites “a section material I, a sectional material II… wherein the socket is detachably connected with the sectional material I, the bolt is detachably connected with the sectional material II”.
Claim 8 fails to recite any limitations which enable one to properly determine what structurally constitutes the “sectional materials”; it is unclear as to what structural features define such “sectional materials”.  Examiner notes that such limitations merely recite a “material” and fail to clearly define a structural member.  Claims 9-10 depend from claim 9 and are likewise rejected as being indefinite.
Claim 10 (lines 3-4) recites “the cross beam is connected with the side beam and the bolt through a three-in-one connector”.
Claim 10 fails to recite any limitations which enable one to properly determined what structurally constitutes a “three-in-one connector”; it is unclear as to what structural features define such “three-in-one connector”.   

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claim indefinite are as follows:
Claim 10 (lines 2-4) recites “the bolt further comprises an installation part, the installation part is provided with a preset hole, and the cross beam is connected with the side beam and the bolt through a three-in-one connector”.
Claim 10 fails to recite any limitations which enable one to properly determine how the installation part and/or preset hole structurally engages each of the side beam, the crossbeam and the “three-in-one connector” in order to connect the cross beam to the side beam and bolt.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8-11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (US 2015/0233181).
As to claim 1, Walsh discloses a connector, comprising: 
a socket 4, comprising a connection end and a slot 5, the socket extending along a length direction of the socket from an end surface of the connection end; 
a bolt 7, comprising a bolt main body 9 that is adapted to the slot, wherein a front end of the bolt main body is provided with at least two expansion arms 8,10, and the bolt main body is internally provided with an expansion channel which traverses the bolt main body along a length direction; and 
an expansion bolt 16 comprising an expansion bolt main body that matches the expansion channel, wherein a front end of the expansion bolt main body is provided with an acting end that interacts with each expansion arm, and the socket and the bolt are tightly connected by an expansion force that is generated by the acting end opening the expansion arms, 
wherein in a connected state, the expansion arms are inserted into the slot, the acting end of the expansion bolt is inserted from the expansion channel and opens the expansion arms in an inner wall direction of the slot, and 
when disassembly is needed, the expansion bolt can be pulled out of the slot, the expansion arms are reset and separated from inner walls of the slot, and the expansion arms can be removed from the slot (Figures 1-12).  
As to claim 2, Walsh discloses a connector wherein each expansion arm 8,10 is provided with clamping teeth on surfaces corresponding to the inner walls of the slot 5, the inner walls of the slot are provided with limiting teeth corresponding to the clamping teeth, and the clamping teeth are meshed with the limiting teeth in a connected state (Figures 1-7).  
As to claim 4, Walsh discloses a connector wherein a cross section of the slot 5 is rectangular, and the expansion arms 8,10 are distributed oppositely (Figures 1-8).  
As to claims 5, 11 and 13, Walsh discloses a connector wherein an end part of the acting end is provided with a first limiting block 19, and a side surface of the first limiting block away from the acting end is provided with a chamfer (Figures 1-7).  
As to claims 6, 14 and 16, Walsh discloses a connector wherein each expansion arm 10 comprises a connecting block, an inner side of the connecting block is provided with a transition slope at an end close to the bolt main body 9, and the expansion bolt 16 is provided with a second limiting block 17 corresponding to the transition slope and compressing the transition slope (Figures 1-7).  
As to claim 8, Walsh discloses a frame structure, comprising a sectional material I 2, a sectional material II 21,27 and the connector, wherein the socket 4 is detachably connected with the sectional material I, the bolt 7 is detachably connected with the sectional material II, and the sectional material I is connected with the sectional material II through the connector (Figures 1-12).  
As to claim 9, Walsh discloses a frame structure wherein the sectional material II 21,27 comprises a cross beam 27 and a side beam 27, and the cross beam is detachably connected with the side beam (Figures 1-12).  
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    176
    186
    media_image1.png
    Greyscale
As to claim 10 as best understood, Walsh discloses a frame structure wherein the bolt 7 is connected with the side beam 21, the bolt further comprises an installation part A (Figure 1 reprinted below with annotations), the installation part is provided with a preset hole B, and the cross beam 27 is connected with the side beam and the bolt through a three-in-one connector 24,26 (Figures 1-12).  
Allowable Subject Matter
Claims 7, 17 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 7, 17 and 19, Walsh discloses the claimed connector with the exception of wherein a limiting groove corresponding to the connecting block is formed between the first limiting block and the second limiting block, and the limiting groove is internally provided with a plurality of bulges for compressing the connecting block.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Walsh to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/16/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619